Exhibit 10.5

 

 

FORM OF

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

ANTERO MIDSTREAM PARTNERS LP

 

a Delaware Limited Partnership

 

Dated Effective as of November 10, 2014

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of
November 10, 2014, by and among Antero Midstream Partners LP, a Delaware limited
partnership (the “Partnership”), and Antero Resources Corporation, a Delaware
corporation (“Antero”) (each, a “Party” and collectively, the “Parties”). 
Capitalized terms used herein without definition have the meanings set forth in
Section 1.

 

W I T N E S S E T H:

 

WHEREAS, in connection with, and in consideration of, the transactions
contemplated by the Partnership’s Registration Statement on Form S-1, (File
No. 333-193798) initially filed with the Commission (as hereinafter defined) on
February 7, 2014 and declared effective by the Commission under the Securities
Act (as hereinafter defined) on November 4, 2014, the Holders (as hereinafter
defined) have requested, and the Partnership has agreed to provide, registration
rights with respect to the Registrable Securities (as hereinafter defined), as
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto and intending to be legally bound hereby, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                         Definitions

 

Capitalized terms used herein without definition shall have the meanings given
to them in the Agreement of Limited Partnership of the Partnership, dated as of
November 10, 2014, as amended from time to time (the “Partnership Agreement”). 
Unless otherwise defined herein, as used in this Agreement, the following terms
have the following meanings:

 

“Affiliate” of a Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
first Person.  For purposes of this definition, “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through ownership of voting
securities, by agreement or otherwise.

 

“Antero” has the meaning set forth in the preamble.

 

“Automatic Shelf Registration Statement” means a registration statement filed on
Form S-3 (or successor form or other appropriate form under the Securities Act)
by a WKSI pursuant to General Instruction I.D. or I.C. (or other successor or
appropriate instruction) of such forms, respectively.

 

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in New York, New York are authorized or obligated by law to close.

 

“Commission” means the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Common Units” means common units representing limited partner interests in the
Partnership.

 

“Contribution Agreement” means that certain Contribution Agreement, dated as of
October 16, 2013 and as amended and restated on November 10, 2014, by and
Antero, Antero Resources Midstream LLC and Antero Midstream LLC, together with
the additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.

 

“Entity” means any corporation, limited liability company, general partnership,
limited partnership, venture, trust, business trust, unincorporated association,
estate or other entity.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Family Member” means, with respect to each Party that is an individual, a
spouse, lineal ancestor, lineal descendant, legally adopted child, brother or
sister of such Party, or a lineal descendant or legally adopted child of a
brother or sister of such Party.

 

“General Partner” means Antero Resources Midstream Management LLC, the general
partner of the Partnership, or any successor general partner of the Partnership.

 

“Governmental Authority” means any United States, foreign, supra-national,
federal, state, provincial, local or self-regulatory governmental, regulatory or
administrative authority, agency, division, body, organization or commission or
any judicial or arbitral body.

 

“Holder” means any Party owning Registrable Securities.

 

“Initiating Holder(s)” has the meaning set forth in Section 2(a).

 

“Partnership” has the meaning given to such term in the introductory paragraph.

 

“Person” means any individual or Entity.

 

“Piggyback Registration” has the meaning set forth in Section 3(a).

 

“Prospectus” has the meaning set forth in Section 5(a).

 

“Primary Offering” has the meaning set forth in Section 2(b).

 

“Primary Units” has the meaning set forth in Section 2(b).

 

“Redemption” has the meaning set forth in Section 2(b).

 

“Redemption Demand Notice” has the meaning set forth in Section 2(b).

 

“Redemption Violation” has the meaning set forth in Section 7(a)(ii).

 

2

--------------------------------------------------------------------------------


 

“Registering Unitholder” means any Holder of Registrable Securities giving the
Partnership a notice pursuant to Section 2 or Section 3 hereof requesting that
the Registrable Securities owned by it be included in a proposed registration.

 

“Registrable Securities” means all Common Units and Subordinated Units owned by
a Holder (including Common Units issuable upon conversion of the Subordinated
Units pursuant to the terms of the Partnership Agreement), other than Common
Units or Subordinated Units (a) sold by a Holder in a transaction in which the
Holder’s rights under this Agreement are not assigned, (b) sold pursuant to an
effective registration statement under the Securities Act, (c) sold in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act (including transactions under Rule 144, or a successor
thereto, promulgated under the Securities Act) so that all transfer restrictions
and restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale, or (d) that can be sold by the Holder in question
without volume limitations within ninety (90) days in the manner described in
clause (c) above, provided, that clause (d) shall not apply with respect to
Common Units disposed of in a Redemption pursuant to Error! Reference source not
found..  The Registrable Securities are subject to the rights provided herein
until such rights terminate pursuant to the provisions thereof.

 

“Registration Expenses” means, except for Selling Expenses (as hereinafter
defined), all expenses incurred by the Partnership in effecting any registration
pursuant to this Agreement, including all registration, qualification and filing
fees, printing expenses, escrow fees, fees and disbursements of counsel for the
Partnership, blue sky fees and expenses, the expense of any special audits
incident to or required by any such registration and the reasonable fees and
disbursements of one special legal counsel to represent all of the Holders
together.

 

“Registration Statement” has the meaning set forth in Section 5(a).

 

“Registration Violation” has the meaning set forth in Section 7(a)(i).

 

“Rule 144” has the meaning set forth in Section 8.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Agent” has the meaning set forth in Section 2(b).

 

“Selling Expenses” means all underwriting discounts and selling commissions
applicable to the securities sold in a transaction or transactions registered on
behalf of the Holders, or, with respect to a Redemption pursuant to
Section 2(b), a reduction in the price at which Registrable Securities are
redeemed by the Partnership equal to the underwriting fees, discounts or
commissions or placement agency fees applicable to the sale of Primary Units.

 

“Shelf Registration Statement” shall mean a registration statement of the
Partnership filed with the Commission on Form S-3 (or any successor form or
other appropriate form under the Securities Act) for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the Commission) covering the Registrable Securities,
as applicable.

 

3

--------------------------------------------------------------------------------


 

“Subordinated Units” means subordinated units representing limited partner
interests in the Partnership.

 

“Transfer” means a disposition, sale, assignment, transfer, exchange, pledge or
the grant of a security interest or other encumbrance.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

“Violation” has the meaning set forth in Section 7(a).

 

“WKSI,” or a well-known seasoned issuer, has the meaning set forth in Rule 405
under the Securities Act.

 

Section 2.                         Demand Registration Rights

 

(a)                                 General.  If the Partnership shall receive
from Antero or any other Holder owning five percent (5%) or more of the issued
and outstanding Common Units , at any time after six (6) months after the date
of the consummation of the Partnership’s initial public offering, a written
request that the Partnership file a registration statement with respect to any
of such Holder’s Registrable Securities (the sender(s) of such request or any
similar request pursuant to this Agreement shall be known as the “Initiating
Holder(s)”), then the Partnership shall, within thirty (30) days of the receipt
thereof, give written notice of such request to all Holders, and subject to the
limitations of this Section 2, use its reasonable best efforts to effect, as
soon as reasonably practicable, the registration under the Securities Act of the
sale of all Registrable Securities that the Holders request to be registered. 
Notwithstanding anything to the contrary in this Agreement, the Initiating
Holders may request that the Partnership register the sale of such Registrable
Securities on an appropriate form, including a Shelf Registration Statement (so
long as the Partnership is eligible to use Form S-3), and, if the Partnership is
a WKSI, an Automatic Shelf Registration Statement; provided, that the
Partnership may only be required to file an Automatic Shelf Registration
Statement in connection with an Underwritten Offering.  The Partnership shall
not be obligated to take any action to effect any such registration:

 

(i)                                     during the period starting with the date
sixty (60) days prior to its good faith estimate of the date of filing of, and
ending on a date one hundred eighty (180) days after the effective date of, a
Partnership-initiated registration (other than a registration relating solely to
the sale of securities to employees of Antero or the General Partner pursuant to
a unit option, unit purchase or similar plan or to a Commission Rule 145
transaction), provided that the Partnership is actively employing in good faith
all reasonable efforts to cause such registration statement to become effective;

 

(ii)                                  where the anticipated aggregate offering
price of all securities included in such offering is equal to or less than fifty
million dollars ($50,000,000); or

 

(iii)                               if the Partnership shall furnish to such
Holders a certificate signed by the President of the General Partner stating
that in the good faith judgment of the board of directors

 

4

--------------------------------------------------------------------------------


 

of the General Partner it would be seriously detrimental to the Partnership and
its equity holders for such registration statement to be filed at the time
filing would be required and it is therefore essential to defer the filing of
such registration statement, the Partnership shall have the right to defer such
filing for a period of not more than one hundred twenty (120) days after receipt
of the request of the Holders, provided that the Partnership shall not defer its
obligation in this manner more than once in any twelve (12) month period.

 

(b)                                 Underwriting.  If Antero elects to dispose
of Registrable Securities by means of a Primary Offering, the Partnership shall,
upon the written request (the “Redemption Demand Notice”) by Antero, use
commercially reasonable efforts to undertake an equity financing consisting of
(i) a public offering (including an Underwritten Offering), (ii) a private
placement or (iii) a combination of each (each, a “Primary Offering”), in each
case, of Common Units (the “Primary Units”).  The net proceeds (after Selling
Expenses) of such Primary Offering will be used to redeem from Antero the number
of Registrable Securities specified in Antero’s Redemption Demand Notice (the
“Redemption”). Redemptions from Antero shall be treated as reimbursement for
certain capital expenditures attributable to the businesses of the Partnership
and its subsidiaries pursuant to Section 2.2 of the Contribution Agreement,
until all such capital expenditures shall have been reimbursed.  The obligation
of the Partnership to undertake the Primary Offering shall include the
preparation and filing of an offering document, such as an offering memorandum
or Registration Statement, as applicable, as well as the preparation and
execution of a purchase agreement or underwriting agreement in customary form,
which shall include, among other provisions, indemnities to the effect and to
the extent provided in Section 7, and taking all reasonable actions as are
requested by the managing underwriter or underwriters or placement agent (as
applicable, the “Selling Agent”), or, if no Selling Agent, Antero, to expedite
or facilitate the disposition of Primary Units, including causing its management
to participate in a “roadshow” or similar marketing effort.

 

The Partnership (together with all Holders proposing to distribute their
securities through such underwriting) shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Initiating Holders, in the case of an offering pursuant to
Section 2(a), or the Partnership, in the case of a Primary Offering, in their
sole discretion. Notwithstanding any other provision of this Section 2, if the
underwriter advises the Initiating Holders, in the case of an offering pursuant
to Section 2(a), or the Partnership, in the case of a Primary Offering, in
writing that marketing factors require a limitation of the number of units to be
underwritten, the Initiating Holders shall so advise all Holders of Registrable
Securities that would otherwise be underwritten pursuant hereto, and the number
of Registrable Securities that may be included in the registration, and
underwriting shall be allocated as set forth in this Section 2(c).  For the
first and second registrations requested by the Initiating Holders pursuant to
Section 2(a), the Registrable Securities that may be included shall be allocated
pro rata among all Holders thereof in proportion, as nearly as practicable, to
the respective amounts of Registrable Securities held by such Holders at the
time of the filing of the registration statement.  For any other registrations
after the first and second requested by the Initiating Holders pursuant to
Section 2(a), the Registrable Securities that may be included shall be allocated
first to the units requested to be included by the Initiating Holders and then
the units requested to be included by other Holders, with such units allocated
among such other Holders in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities held by such other Holders at the
time of filing the registration statement.

 

5

--------------------------------------------------------------------------------


 

The Partnership shall not be obligated to take any action to effect any
underwritten offering or Primary Offering (i) after it has effected eight
(8) such underwritten offerings or Primary Offerings or within six (6) months of
an underwritten offering or Primary Offering.

 

If any (i) Holder of Registrable Securities disapproves of the terms of the
underwriting or (ii) Antero disapproves of the terms of a Primary Offering, such
Person may elect to withdraw therefrom by written notice to the Partnership,
provided, however, that such withdrawal must be made at a time prior to the time
of pricing of such offering.  If by the withdrawal of such Registrable
Securities a greater number of Registrable Securities held by other Holders may
be included in such registration, or if a greater number of Registrable
Securities may be redeemed from the proceeds of a Primary Offering, each up to
the maximum of any limitation imposed by the underwriters, then the Partnership
shall offer to all Holders who have included Registrable Securities in the
registration, or Antero to the extent it has sought to redeem Registrable
Securities, the right to include or redeem additional Registrable Securities in
the same proportion used in determining the underwriter limitation in this
Section 2(c). If the underwriter has not limited the number of Registrable
Securities or Primary Units to be underwritten, the Partnership may include
securities for its own account if the underwriter so agrees and if the number of
Registrable Securities or Primary Units which would otherwise have been included
in such registration and underwriting will not thereby be limited.

 

Section 3.                         Piggyback Registrations

 

(a)                                 General.  If, at any time or from time to
time after the date hereof, the Partnership shall determine to register the sale
of any of its securities for its own account in connection with an underwritten
offering of its securities to the general public for cash on a form which would
permit the registration of Registrable Securities (a “Piggyback Registration”),
the Partnership will:

 

(i)                                     promptly give to each Holder written
notice thereof; and

 

(ii)                                  include in such registration and in the
underwriting involved therein, (x) such number of Registrable Securities
specified in a written request or requests or (y) a number of Primary Units in
order to effect a Redemption of Registrable Securities, each as specified in a
written request or requests, made within ten (10) days after mailing or personal
delivery of such written notice from the Partnership, by any Holders (except
that (A) if the underwriter determines that marketing factors require a shorter
time period and so inform each Holder in the applicable written notice, such
written request or requests must be made within five (5) days and (B) in the
case of an “overnight” offering or a “bought deal,” such written request or
requests must be made within one (1) Business Day, except as set forth in
Section 3(b));

 

provided, however, that the Partnership may withdraw any registration statement
described in this Section 3 at any time before it becomes effective, or postpone
or terminate the offering of securities under such registration statement,
without obligation or liability to any Holder.

 

(b)                                 Underwriting.  The right of any Holder to
registration pursuant to this Section 3 shall be conditioned upon such Holder’s
participation in the underwriting and the inclusion of such Holder’s Registrable
Securities in the underwriting to the extent provided herein. All

 

6

--------------------------------------------------------------------------------


 

Holders proposing to distribute their Registrable Securities through such
underwriting shall (together with the Partnership) enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting by the Partnership. Notwithstanding any other provision of
this Section 3, if the underwriter determines that marketing factors require a
limitation of the number of units to be underwritten, the Partnership shall so
advise all Holders whose securities would otherwise be registered and
underwritten pursuant hereto, and the Registrable Securities requested to be
included in the registration and underwriting shall be allocated among all
Holders in proportion, as nearly as practicable, to the respective amounts of
Registrable Securities entitled to inclusion in such registration held by such
Holders at the time of filing the registration statement, or, if so determined
by the underwriter, all Registrable Securities shall be excluded from each
registration and underwriting.

 

If any Holder disapproves of the terms of any such underwriting, the Holder may
elect to withdraw therefrom by written notice to the Partnership and the
underwriter.  If by the withdrawal of such Registrable Securities a greater
number of Registrable Securities held by other Holders may be included in such
registration (up to the maximum of any limitation imposed by the underwriters),
then the Partnership shall offer to all Holders who have included Registrable
Securities in the registration the right to include additional Registrable
Securities in the same proportion used in determining the underwriter limitation
in this Section 3(b).

 

Section 4.                         Selection of Counsel; Registration Expenses;
Selling Expenses

 

(a)                                 The Holders of a majority of the Registrable
Securities included in any offering pursuant to Section 2 or 3 hereof shall have
the right to designate legal counsel to represent all of the Holders in
connection therewith.

 

(b)                                 All Registration Expenses incurred in
connection with any registration, filing, qualification or compliance pursuant
to Sections 2 and 3 shall be borne by the Partnership.  All Selling Expenses
relating to the sale of securities registered by the Holders shall be borne by
the holders of such securities pro rata on the basis of the number of shares so
sold.  All Selling Expenses relating to the sale of Primary Units shall be
deducted from the proceeds of the Primary Offering.

 

Section 5.                         Further Obligations

 

(a)                                 In connection with any registration of the
sale of Registrable Securities under the Securities Act pursuant to this
Agreement, the Partnership will consult with each Holder whose Registrable
Securities are to be included in any such registration, concerning the form of
underwriting agreement (and shall provide to such Holders the form of
underwriting agreement prior to the Partnership’s execution thereof) and shall
provide to such Holders and their representatives such other documents
(including correspondence with the Commission with respect to the registration
statement and the related securities offering) as such Holders shall reasonably
request in connection with their participation in such registration.  The
Partnership will furnish each Registering Unitholder whose Registrable
Securities are registered thereunder and each underwriter, if any, with a copy
of the registration statement and all amendments thereto and will supply each
such Registering Unitholder and each underwriter, if any, with

 

7

--------------------------------------------------------------------------------


 

copies of any prospectus forming a part of such registration statement
(including a preliminary prospectus and all amendments and supplements thereto,
the “Prospectus”), in such quantities as may be reasonably requested for the
purposes of the proposed sale or distribution covered by such registration.  In
the event that the Partnership prepares and files with the Commission a
registration statement on any appropriate form under the Securities Act (a
“Registration Statement”) providing for the sale of Registrable Securities held
by any Registering Unitholder pursuant to its obligations under this Agreement,
the Partnership will:

 

(i)                                     prepare and file with the Commission
such Registration Statement with respect to such Registrable Securities and use
its reasonable best efforts to cause such Registration Statement to become
effective and, upon the request of the Holders of a majority of the Registrable
Securities registered thereunder, keep such Registration Statement effective for
up to ninety (90) days or until the participating Holder or Holders have
completed the distribution described in such Registration Statement;

 

(ii)                                  prepare and file with the Commission such
amendments and post-effective amendments to the Registration Statement as may be
necessary to keep such Registration Statement effective; cause the related
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act; and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such Registration Statement during the applicable
period in accordance with the intended methods of disposition by the
participating Holder or Holders thereof set forth in such Registration Statement
or supplement to such Prospectus;

 

(iii)                               promptly notify the Registering Unitholders
and the managing underwriters, if any, (A) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any request by the Commission or any state securities
commission for amendments or supplements to a Registration Statement or related
Prospectus or for additional information, (C) of the issuance by the Commission
or any state securities commission of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose, (D) of the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and (E) of the existence of any fact which results
in a Registration Statement, a Prospectus or any document incorporated therein
by reference containing an untrue statement of a material fact or omitting to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading;

 

(iv)                              use reasonable best efforts to promptly obtain
the withdrawal of any order suspending the effectiveness of a Registration
Statement;

 

(v)                                 if requested by the managing underwriters or
a Registering Unitholder, promptly incorporate in a Prospectus supplement or
post-effective amendment such information as the managing underwriters or the
Registering Unitholders holding a majority of the Registrable Securities being
sold by Registering Unitholders agree should be included therein relating to the
sale of such Registrable Securities, including without limitation information
with

 

8

--------------------------------------------------------------------------------


 

respect to the amount of Registrable Securities being sold to such underwriters,
the purchase price being paid therefor by such underwriters and with respect to
any other terms of the underwritten (or best efforts underwritten) offering of
the Registrable Securities to be sold in such offering; and make all required
filings of such Prospectus supplement or post-effective amendment as soon as
notified of the matters to be incorporated in such Prospectus supplement or
post-effective amendment;

 

(vi)                              furnish to such Registering Unitholder and
each managing underwriter at least one signed copy of the Registration Statement
and any post-effective amendment thereto, including financial statements and
schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference) (provided, however, that any such
document made available by the Partnership through EDGAR shall be deemed so
furnished);

 

(vii)                           deliver to such Registering Unitholders and the
underwriters, if any, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such persons
or entities may reasonably request;

 

(viii)                        prior to any public offering of Registrable
Securities, register or qualify or cooperate with the Registering Unitholders,
the underwriters, if any, and their respective counsel in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or blue sky laws of such jurisdictions within the United
States as any Registering Unitholder or underwriter reasonably requests in
writing and do any and all other acts or things necessary or advisable to enable
the disposition in such jurisdictions of the Registrable Securities covered by
the applicable Registration Statement; provided, however, that the Partnership
will not be required to qualify generally to do business in any jurisdiction
where it is not then so required to be qualified or to take any action which
would subject it to general service of process or taxation in any such
jurisdiction where it is not then so subject;

 

(ix)                              cooperate with the Registering Unitholders and
the managing underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to such Registration Statement and not bearing any restrictive legends, and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriters may request at least one (1) Business
Day prior to any sale of Registrable Securities to the underwriters;

 

(x)                                 if any fact described in
subparagraph (iii)(E) above exists, promptly prepare and file with the
Commission a supplement or post-effective amendment to the applicable
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading;

 

(xi)                              cause all Registrable Securities covered by
the Registration Statement to be listed on each securities exchange or automated
quotation system on which similar securities issued by the Partnership are then
listed;

 

9

--------------------------------------------------------------------------------


 

(xii)                           provide a CUSIP number for all Registrable
Securities included in such Registration Statement, not later than the effective
date of the applicable Registration Statement;

 

(xiii)                        enter into such agreements (including an
underwriting agreement in form reasonably satisfactory to the Partnership) and
take all such other reasonable actions in connection therewith in order to
expedite or facilitate the disposition of such Registrable Securities, including
customary participation of management; and

 

(xiv)                       make available for inspection by a representative of
the Registering Unitholders whose Registrable Securities are being sold pursuant
to such Registration Statement, any underwriter participating in any disposition
pursuant to a Registration Statement, and any attorney or accountant retained by
such Registering Unitholder or underwriter, all financial and other records and
any pertinent corporate documents and properties of the Partnership reasonably
requested by such representative, underwriter, attorney or accountant in
connection with such Registration Statement; provided, however, that any
records, information or documents that are designated by the Partnership in
writing as confidential shall be kept confidential by such persons or entities
unless disclosure of such records, information or documents is required by court
or administrative order.

 

(b)                                 Each Holder agrees that, upon receipt of any
notice from the Partnership of the happening of an event of the kind described
in Section 5(a)(iii)(B) through Section 5(a)(iii)(E), such Holder will
immediately discontinue disposition of Registrable Securities pursuant to a
Shelf Registration Statement or an Automatic Shelf Registration Statement until
such stop order is vacated or such Holder receives a copy of the supplemented or
amended Prospectus.  If so directed by the Partnership, each Holder will deliver
to the Partnership (at the reasonable expense of the Partnership) all copies in
its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities at the time
of receipt of such notice.

 

Section 6.                         Further Information Furnished by Holders

 

It shall be a condition precedent to the obligations of the Partnership to take
any action pursuant to Sections 2 through 5 that the Holders shall furnish to
the Partnership such information regarding themselves, the Registrable
Securities held by them, and the intended method of disposition of such
securities as shall be required to effect the registration of the sale of their
Registrable Securities.

 

Section 7.                         Indemnification

 

(a)                                 (i) In the event any Registrable Securities
are included in a registration statement under Section 2 or 3, the Partnership
will indemnify and hold harmless each Holder, each of the officers, directors,
partners and agents of each Holder, any underwriter (as defined in the
Securities Act) for such Holder and each Person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act or Exchange Act,
against any losses, claims, damages or liabilities (joint or several) to which
they may become subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages, or liabilities
(or actions in respect thereof) arise out of or are based upon any of the
following statements,

 

10

--------------------------------------------------------------------------------


 

omissions or violations (collectively a “Registration Violation”): any untrue
statement or alleged untrue statement of a material fact contained in such
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto; the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading; or any violation or
alleged violation by the Partnership or any officer, director, employee, advisor
or affiliate thereof of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law, and the Partnership will reimburse
each such Holder, officer, director, partner or agent, underwriter or
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this Section 7(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Partnership (which consent shall not be unreasonably
withheld, conditioned, delayed or denied), nor shall the Partnership be liable
in any such case for any such loss, claim, damage, liability, or action to the
extent that it arises out of or is based upon a Registration Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by any such Holder or
underwriter.

 

(ii)                                  In the event of a Primary Offering
pursuant to Section 2(b) or a Primary Offering effected through a Piggyback
Registration pursuant to Section 3(a), the Partnership will indemnify and hold
harmless Antero, each of the officers, directors, partners and agents of Antero,
any underwriter (as defined in the Securities Act) for Antero and each Person,
if any, who controls Antero or such underwriter within the meaning of the
Securities Act or Exchange Act, against any losses, claims, damages or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Redemption Violation” and, together with any
Registration Violations, a “Violation”): any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, any offering memorandum, or similar marketing
document; the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading; or any violation or alleged violation by the Partnership or any
officer, director, employee, advisor or affiliate thereof of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law, and the
Partnership will reimburse Antero and each such officer, director, partner or
agent, underwriter or controlling Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 7(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Partnership (which consent
shall not be unreasonably withheld, conditioned, delayed or denied), nor shall
the Partnership be liable in any such case for any such loss, claim, damage,
liability, or action to the extent that it arises out of or is based upon a
Redemption Violation which occurs in reliance upon and in conformity with
written information furnished by

 

11

--------------------------------------------------------------------------------


 

any Antero or any underwriter expressly for use in connection with the sale of
Primary Unites by the Partnership.

 

(b)                                 (i)  To the extent permitted by law, each
Holder will, if Registrable Securities held by such Person are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify and hold harmless the Partnership, each of its directors and
officers, each legal counsel and independent accountant of the Partnership, each
Person, if any, who controls the Partnership within the meaning of the
Securities Act, each underwriter (within the meaning of the Securities Act) of
the Partnership’s securities covered by such a registration statement, any
Person who controls such underwriter, and any other Holder selling securities in
such registration statement and each of its directors, officers, partners or
agents or any Person who controls such Holder, against any losses, claims,
damages, or liabilities (joint or several) to which the Partnership or any such
underwriter, other Holder, director, officer, partner or agent or controlling
Person may became subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration, and each such
Holder will reimburse any legal or other expenses reasonably incurred by the
Partnership or any such underwriter, other Holder, officer, director, partner or
agent or controlling Person in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 7(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such Holder (which consent shall
not be unreasonably withheld, conditioned, delayed or denied); and provided,
that in no event shall any indemnity under this Section 7(b) exceed the net
proceeds from the offering received by such Holder.

 

(ii)                                  To the extent permitted by law, Antero
will, if Registrable Securities held by it are intended to be redeemed pursuant
to the Redemption procedure set forth in this Agreement, and Primary Units are
included in the securities as to which such registration, qualification or
compliance is being effected, indemnify and hold harmless the Partnership, each
of its directors and officers, each legal counsel and independent accountant of
the Partnership, each Person, if any, who controls the Partnership within the
meaning of the Securities Act, each underwriter (within the meaning of the
Securities Act) of the Partnership’s securities covered by such a registration
statement, any Person who controls such underwriter, against any losses, claims,
damages, or liabilities (joint or several) to which the Partnership or any such
underwriter, other Holder, director, officer, partner or agent or controlling
Person may became subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any Redemption
Violation, in each case to the extent (and only to the extent) that such
Redemption Violation occurs in reliance upon and in conformity with written
information furnished by Antero expressly for use in connection with such
registration, and Antero will reimburse any legal or other expenses reasonably
incurred by the Partnership or any such underwriter, other Holder, officer,
director, partner or agent or controlling Person in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this
Section 7(b) shall not apply to amounts paid in settlement

 

12

--------------------------------------------------------------------------------


 

of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of Antero (which consent shall not be unreasonably
withheld, conditioned, delayed or denied); and provided, that in no event shall
any indemnity under this Section 7(b) exceed the net proceeds from the offering
received by Antero.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 7 of notice of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if the indemnified party shall have been advised by
counsel that representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure of any indemnified
party to notify an indemnifying party within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of liability to the indemnified
party under this Section 7 only to the extent that such failure to give notice
shall materially prejudice the indemnifying party in the defense of any such
claim or any such litigation, but the omission so to notify the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 7.

 

(d)                                 If the indemnification provided for in this
Section 7 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any losses, claims, damages or liabilities
referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, shall to the extent permitted by applicable law
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the Violation(s) that resulted
in such loss, claim, damage or liability, as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, that in no event shall any contribution by
a Holder hereunder exceed the net proceeds from the offering received by such
Holder or the net proceeds of the Primary Offering that would have been used to
redeem such Holder’s Registrable Securities.

 

(e)                                  The obligations of the Partnership and the
Holders under this Section 7 shall survive completion of any offering of
Registrable Securities pursuant to a registration statement or the any Primary
Offering pursuant to a registration statement, offering memorandum or similar
marketing document.

 

13

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with any registration provided
for under Sections 2 or 3 are in conflict with the foregoing provisions of this
Section 7, the provisions in such underwriting agreement shall control.

 

Section 8.                         Rule 144 Reporting

 

With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act (“Rule 144”) and any other rule or
regulation of the Commission that may at any time permit a Holder to sell
securities of the Partnership to the public without registration, the
Partnership agrees to use reasonable best efforts to:

 

(a)                                 make and keep public information available
(as those terms are understood and defined in Rule 144) at all times after the
date hereof;

 

(b)                                 file with the Commission in a timely manner
all reports and other documents required of the Partnership under the Exchange
Act; and

 

(c)                                  furnish to any Holder, forthwith upon
request, (i) a written statement by the Partnership that it has complied with
the reporting requirements of Rule 144, the Securities Act and the Exchange Act
(at any time after it has become subject to such reporting requirements), (ii) a
copy of the most recent annual or quarterly report of the Partnership and such
other reports and documents so filed by the Partnership (provided, however, that
any such report or document described in this subsection (ii) made available by
the Partnership through EDGAR shall be deemed so furnished), and (iii) such
other information as may be reasonably requested in availing any Holder of any
rule or regulation of the Commission which permits the selling of any such
securities without registration or pursuant to such form.

 

Section 9.                         Assignment of Rights

 

For so long as this Agreement is in effect, the rights to cause the Partnership
to register Registrable Securities pursuant to Section 2 or 3 may only be
assigned to any assignee that will hold five percent (5%) or more of the issued
and outstanding Common Units following such assignment; provided, however, that
Antero may not assign its right to cause a Primary Offering pursuant to
Section 2 or Section 3.  Subject to the foregoing, any assignment pursuant to
this Section 9 shall be conditioned upon prior written notice to the Partnership
identifying the name and address of the assignee and any other material
information as to the identity of such assignee as may be reasonably requested. 
Notwithstanding anything to the contrary contained in this Section 9, any Holder
may elect to transfer all or a portion of its Registrable Securities to any
third party without assigning its rights hereunder with respect thereto;
provided, that in any such event all rights under this Agreement with respect to
the Registrable Securities so transferred shall cease and terminate. References
to a Party in this Agreement shall be deemed to include any such transferee or
assignee permitted by this Section 9.

 

14

--------------------------------------------------------------------------------


 

Section 10.                  Amendment of Registration Rights

 

Any provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Partnership and the Holders
of at least sixty-six and two-thirds percent (66⅔%) of the Registrable
Securities or securities convertible into Registrable Securities.  Any amendment
or waiver effected in accordance with this Section 10 shall be binding upon each
Holder and the Partnership.

 

Section 11.                  Expiration, Termination and Delay of Registration

 

(a)                                 A Holder’s registration rights will expire
(and its Common Units shall cease to be Registrable Securities) if all
Registrable Securities held by and issuable to such Holder may be sold under
Rule 144 during any ninety (90) day period.

 

(b)                                 The Partnership shall have no further
obligations pursuant to this Agreement at such time as no Registrable Securities
are outstanding after their original issuance; provided, that the Partnership’s
obligations under Sections 7 and 14 (and any related definitions) shall remain
in full force and effect following such time.

 

(c)                                  No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.

 

Section 12.                  Limitations on Subsequent Registration Rights

 

From and after the date hereof, the Partnership may, without the prior written
consent of the Holders, enter into any agreement with any holder or prospective
holder of any securities of the Partnership which provides such holder or
prospective holder of securities of the Partnership comparable, but not
materially more favorable, information and registration rights to those granted
to the Holders hereby.

 

Section 13.                  “Market Stand-off” Agreement

 

Each Holder hereby agrees that it will not, to the extent requested by the
Partnership and an underwriter of securities of the Partnership, sell or
otherwise transfer or dispose of any Registrable Securities, except securities
included in such registration, during the one hundred eighty (180)-day period
following the effective date of a registration statement of the Partnership
filed under the Securities Act, and it will enter into agreements with the
managing underwriters, if any, in connection with any such sale to give effect
to the foregoing; provided, however, that all other Persons with registration
rights (whether or not pursuant to this Agreement) enter into similar
agreements.  In order to enforce the foregoing covenant, the Partnership may
impose stop-transfer instructions with respect to the Registrable Securities of
each Holder (and the shares or securities of every other Person subject to the
foregoing restriction) until the end of such one hundred eighty (180)-day
period.  Notwithstanding the foregoing, the restrictions set forth in this
Section 13 shall not apply to any Registrable Securities that are redeemed by
the Partnership pursuant to a Redemption.

 

15

--------------------------------------------------------------------------------


 

Section 14.                  Miscellaneous

 

(a)                                 Notices. All notices and other
communications provided for or permitted hereunder shall be in writing and shall
be deemed to have been duly given and received when delivered by overnight
courier or hand delivery, when sent by telecopy, or five (5) days after mailing
if sent by registered or certified mail (return receipt requested) postage
prepaid, to the Parties at the following addresses (or at such other address for
any Party as shall be specified by like notices, provided that notices of a
change of address shall be effective only upon receipt thereof).

 

If to the Partnership or Antero, at:

 

1615 Wynkoop Street
Denver, Colorado 80202
Attention: President

 

If to any Holder of Registrable Securities, to such Person’s address as set
forth on the records of the Partnership.

 

(b)                                 Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

(c)                                  Headings. The section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

(d)                                 Governing Law. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE
OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.

 

(e)                                  Severability. If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(f)                                   Entire Agreement. This Agreement is
intended by the parties as a final expression of their agreement, and is
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein, with respect to the registration
rights granted by the Partnership with respect to

 

16

--------------------------------------------------------------------------------


 

Registrable Securities. This Agreement supersedes all prior written or oral
agreements and understandings between the parties with respect to such subject
matter.

 

(g)                                  Securities Held by the Partnership or its
Subsidiaries. Whenever the consent or approval of Holders of a specified
percentage of Registrable Securities is required hereunder, Registrable
Securities held by the Partnership or its subsidiaries shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

(h)                                 Termination. This Agreement shall terminate
when no Registrable Securities remain outstanding; provided that Sections 4 and
7 shall survive any termination hereof.

 

(i)                                     Specific Performance. The parties hereto
recognize and agree that money damages may be insufficient to compensate the
Holders of any Registrable Securities for breaches by the Partnership of the
terms hereof and, consequently, that the equitable remedy of specific
performance of the terms hereof will be available in the event of any such
breach.

 

[Signature pages follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

By:

Antero Resources Midstream Management, LLC, its general partner

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional Vice President

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------